Citation Nr: 0306128	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of left 
elbow shell fragment wound.

2.  Entitlement to service connection for skin cancer of the 
lower lip, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for skin 
discoloration/spots on the chest, to include as a result of 
exposure to herbicides.

4.  Entitlement to service connection for skin cancer, scars, 
and discoloration of the right arm, to include as a result of 
exposure to herbicides.

5.  Entitlement to service connection for skin cancer, scars 
and discoloration of the left arm, to include as a result of 
exposure to herbicides.

6.  Entitlement to service connection for skin cancer and 
scars of the nose, to include as a result of exposure to 
herbicides.

7.  Entitlement to an initial compensable evaluation for 
residuals of a fungal infection of the bilateral feet and 
nails.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2001 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

The issues of entitlement to service connection for skin 
cancer, scars and discoloration of the left and right arms, 
and for skin cancer and scars of the nose, all to include as 
the result of exposure to herbicides, as well as entitlement 
to service connection for residuals of shell fragment wound 
to the left elbow and entitlement to an initial compensable 
evaluation for residuals of a fungal infection of the 
bilateral feet and nails, will be addressed in the subsequent 
remand.


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current residuals of squamous cell 
carcinoma (identified by the veteran as skin cancer) of the 
lower lip to his service or any exposure to herbicides in 
Vietnam.

2.  There is no competent evidence of record etiologically 
linking the veteran's skin discoloration/spots on his chest 
to his service or any exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the lower lip was not incurred 
in or aggravated by military service or inservice exposure to 
herbicides or any other incident therein, nor may incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).

2.  Skin discoloration/spots of the chest was not incurred in 
or aggravated by military service or inservice exposure to 
herbicides or any other incident therein, nor may incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in February 1998, April 2000 and July 2001 that VA 
would obtain all relevant evidence in the custody of VA.  He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  In January 2003, he was informed that 
his file was being forwarded to the Board and that if he had 
additional evidence he should submit it to the Board.  No 
additional evidence has been received.  The duty to notify 
the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Available service personnel records reflect that the veteran 
served in Vietnam.  The veteran's service medical records 
show no relevant complaints, findings, treatment or 
diagnoses.  His October 1969 separation examination report 
shows that his mouth and throat, as well as his skin were 
clinically normal.  

A June 1998 VA dermatology examination report shows the 
veteran gave a history of having noticed a lesion on his 
lower lip on his return from Vietnam.  He reported the lesion 
grew into a large fungating mass in recent years.  The 
diagnoses included large fungating cancer on the lower lip 
and multiple dilated nevi on the chest.  In an addendum, the 
examiner opined that it was unclear without medical records 
for documentation whether the veteran's skin disorders were 
related to service or not.

VA treatment records, dating from June 1998 to April 2002, 
show the veteran was initially seen in June 1998 for a 
general surgical consultation for a lower lip mass.  He 
reported that the mass began as brown discolored skin in 1967 
while he was in Vietnam.  It was static for 27 years, when it 
turned white and "puffed out" and began to grow.  The 
assessment was squamous cell carcinoma (SCC) of the lip.  The 
mass was surgically removed.  A July 1998 surgical pathology 
report confirms the initial diagnosis.  Thereafter, the 
veteran underwent reconstructive surgery with no recurrence 
of the SCC. 

During his November 2000 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified he 
first noticed a brown flat spot on his lip while stationed in 
Vietnam.  He described it as flat, and like a freckle.  It 
was not initially sore.  It remained that way for years until 
it developed into a "fever blister" and cancer.  He was 
initially told the spot was cancerous in May or June 1998.  
He also testified that he first noticed discoloration of his 
skin and pigment spots on the chest just prior to his 
departure from Vietnam.  The spots were initially smaller but 
got bigger as the years passed.  At the time of the hearing 
they were not quite as big as pencil erasers, and were 
slightly raised.  He had not been told that they are 
cancerous.  Prior to his service, the veteran worked 2 to 3 
years as a mechanic and returned to mechanical work after his 
discharge, working mainly inside shops.  He did not sunbathe 
or go to the beach.  

Analysis

Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service connection on a 
presumptive Agent Orange basis is warranted for chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Based on a study by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for oral cancer (such as squamous cell carcinoma) among other 
listed diseases; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 
59232 (1999).  Therefore, the veteran's squamous cell 
carcinoma of the lip is not presumed to have been incurred in 
service as a result of herbicide exposure.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Where entitlement to service connection for a disorder on a 
presumptive basis is not established, a veteran is not 
precluded from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

Although the veteran's service personnel records clearly 
indicate that he served in Vietnam in 1967 and is therefore 
presumed to have been exposed to herbicides, neither SCC nor 
multiple dilated nevi on the chest are subject to presumptive 
service connection on an Agent Orange basis.  Moreover, the 
competent medical evidence indicates that the veteran's SCC 
was not first manifest until 1998, more than 30 years after 
his discharge from service.  Therefore, the veteran is not 
entitled to presumptive service connection for SCC under the 
provisions of 38 C.F.R. §§ 3.307, 3.309(a).  In this respect, 
although he has testified and reported that he had a brown 
colored lesion on his lip after his return from Vietnam, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the evidence does not show that 
currently diagnosed SCC and multiple nevi of the chest are 
directly related to the veteran's active service or any 
incident therein.  Although the evidence clearly shows that 
he was diagnosed with SCC and dilated nevi of the chest in 
1998, there is no competent medical evidence etiologically 
linking either disability to his service, or any incident 
therein.  In this respect, the Board acknowledges the June 
1998 VA examiner's opinion that it was unclear without 
medical documentation whether or not the veteran's skin 
disorders were related to service or not.  Service connection 
may not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1996); see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992; Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
Although the veteran asserts he had both conditions either in 
service, or shortly after his discharge from service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that a preponderance of the evidence is 
against service connection for a SCC and multiple nevi of the 
chest.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claims for service connection for 
SCC and multiple nevi of the chest must be denied.  


ORDER

Service connection for SCC is denied.

Service connection for multiple nevi of the chest is denied.


REMAND

In November 2000, the veteran filed a notice of disagreement 
with the June 2000 rating decision with regard to his claims 
of entitlement to service connection for skin cancer of the 
right and left arms and nose, as well as for sensitivity of 
the mouth.  He later filed a notice of disagreement with a 
September 2002 rating decision with regard to the initial 
evaluation for his residuals of bilateral foot fungal 
infection, in November 2002.  38 C.F.R. § 20.201.  The Board 
is required to remand these issues to the RO for issuance of 
proper statements of the case with regard to these issues.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board's March 2001 remand directed the RO to request NPRC 
search the veteran's unit's morning reports for evidence of 
his hospitalization; and if any morning report identified 
inservice hospital treatment, the RO should request copies of 
the appropriate hospital records from NPRC.  The RO complied 
with the initial request to get morning reports (which 
indicate the veteran was hospitalized).  While a response was 
received from NPRC in August 2002 indicating that no 
inpatient clinical records were found for the period from May 
to August 1967, the response appears to be in conflict with a 
morning report dated July 25, 1967, indicating that the 
veteran was hospitalized on that date at the 7th Support Bn 
hospital.  Accordingly, the RO should make another request 
for information from NPRC in light of the specific 
information contained in the morning report.  Stegall v. 
West, 11 Vet. App 268 (1998).  


In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the issues of 
entitlement to service connection for 
skin cancer of the right and left arms, 
and of the nose, to include as a result 
of exposure to herbicides and for 
sensitivity of the mouth, as well as 
entitlement to an initial compensable 
evaluation for residuals of a fungal 
infection of the feet.  

2.  The RO should make an additional 
request for available hospital records 
from NPRC for the veteran in July 1967, 
referencing the specific date and other 
information shown on the July 1967 
morning report.  

3.  Thereafter, if the issue of 
entitlement to service connection for 
residuals of a left elbow shrapnel wound 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



